

116 S629 RS: Accountability in Department of Veterans Affairs Scheduling and Consult Management Act
U.S. Senate
2019-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 537116th CONGRESS2d SessionS. 629IN THE SENATE OF THE UNITED STATESFebruary 28, 2019Mr. Tester (for himself, Mrs. Murray, Mr. Blumenthal, Mr. Brown, and Ms. Duckworth) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsSeptember 15, 2020Reported by Mr. Moran, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo require the Secretary of Veterans Affairs to review the processes and requirements of the Department of Veterans Affairs for scheduling appointments for health care and conducting consultations under the laws administered by the Secretary, and for other purposes.1.Short titleThis Act may be cited as the Accountability in Department of Veterans Affairs Scheduling and Consult Management Act.2.Processes and requirements for scheduling appointments for health care from Department of Veterans
 Affairs(a)Processes and requirements(1)In generalNot later than 60 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall submit to the Committee on Veterans' Affairs of the Senate and the Committee on Veterans' Affairs of the House of Representatives a description of the processes and requirements of the Department of Veterans Affairs for scheduling appointments for health care from the Department at the medical facility level.(2)Periodic revision(A)In generalThe Secretary may revise the processes and requirements required under paragraph (1) as the Secretary considers necessary.(B)Submittal to CongressNot later than 30 days before revising the processes and requirements under subparagraph (A), the Secretary shall submit to the Committee on Veterans' Affairs of the Senate and the Committee on Veterans' Affairs of the House of Representative a description of those revised processes and requirements, including a description of any modifications to the certification and training under subsection (b).(b)Training on processes and requirements(1)CertificationNot later than one year after the date of the enactment of this Act, the Secretary shall require individuals involved in the scheduling of appointments for health care from the Department to certify to the Secretary that the individual understands the processes and requirements described in subsection (a), including the maximum number of days allowed to complete each step of the scheduling process.(2)New employeesThe Secretary shall require all employees hired by the Department after the date of the enactment of this Act who are to be involved in the scheduling of appointments for health care from the Department to undergo training on the processes and requirements described in subsection (a) as part of the onboarding process.(c)Method To monitor compliance(1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary shall establish or maintain a method or tool to enable real-time monitoring of and ensure that each medical facility of the Department complies with the scheduling processes and requirements described in subsection (a), including compliance with policies of the Department relating to the maximum number of days allowed to complete each step of the scheduling process.(2)Use throughout Department(A)In generalThe Secretary shall require each medical facility of the Department to use the method or tool described in paragraph (1).(B)CertificationNot later than one year after the date of the enactment of this Act, the Secretary shall require the director of each medical facility of the Department to certify to the Secretary that the director is using the method or tool described in paragraph (1).(d)Comptroller General reportNot later than two years after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on the compliance of the Secretary with the requirements of this section.3.Audits regarding scheduling of appointments and management of consultations for health care from
 Department of Veterans Affairs(a)In generalNot later than one year after the date of the enactment of this Act, and not less frequently than annually thereafter, the Secretary of Veterans Affairs shall provide for the conduct of facility-level audits of the scheduling of appointments and the management of consultations for health care under the laws administered by the Secretary.(b)ElementsEach audit conducted under subsection (a) shall include the following:(1)With respect to each medical center of the Department of Veterans Affairs, an assessment of any scheduling or consultation management issues at that medical center, including the following:(A)An assessment of non-compliance with policies of the Veterans Health Administration relating to scheduling appointments and managing consultations.(B)An assessment of the extent to which appointments or consultations are not timely processed.(C)A description of any backlogs in appointments or consultations that are awaiting action.(D)An assessment of whether consultations are appropriately processed.(E)Data with respect to consultations as follows:(i)Consultations that were scheduled within the request window.(ii)Duplicate consultation requests.(iii)Consultations that were discontinued.(iv)Delays in consultations.(v)Consultations that were not properly closed or discontinued, including a description of remediation attempts.(F)A review for accuracy with respect to consultation management as follows:(i)A review of the accuracy of the type of service, either administrative or clinical, that is inputted in the electronic health record.(ii)A review of the accuracy of the type of consultation setting, either impatient or outpatient, that is inputted in the electronic health record.(iii)A review of the appropriateness of the level of urgency of the consultation that is inputted in the electronic health record.(iv)A review of any delayed or unresolved consultations.(2)An identification of such recommendations for corrective action as the Secretary considers necessary, including additional training, increased personnel, and other resources.(3)A certification that the director of each medical center of the Department is in compliance with the processes and requirements described in section 2(a) and such other requirements relating to the scheduling of appointments and management of consultations as the Secretary considers appropriate.(4)With respect to referrals for health care between health care providers or facilities of the Department, a measurement of, for each medical facility of the Department, the time it takes from the date that a clinician of the Department determines that a veteran requires care from another health care provider or facility to each of the following:(A)The date that the referral for care is sent to the other health care provider or facility.(B)The date that the other health care provider or facility accepts the referral.(C)The date that the appointment with the other health care provider or at the other facility is made.(D)The date of the appointment with the other health care provider or at the other facility.(E)Any other step that the Secretary determines necessary to measure.(c)Conduct of audit by third partyEach audit conducted under subsection (a) with respect to a medical facility of the Department shall be conducted by an individual or entity that is not affiliated with the facility.(d)Transmittal to VHAEach audit conducted under subsection (a) shall be transmitted to the Under Secretary for Health of the Department so that the Under Secretary can—(1)strengthen oversight of the scheduling of appointments and management of consultations throughout the Department;(2)monitor national policy on such scheduling and management;(3)determine if a mobile deployment team furnished under the pilot program established under section 402 of the VA MISSION Act of 2018 (Public Law 115–182) is warranted; and(4)develop a remediation plan to address issues uncovered by those audits.(e)Annual report(1)In generalNot later than December 31 of each year, the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on the audits conducted under subsection (a) during the year ending on that date.(2)ElementsThe Secretary shall include in each report required by paragraph (1)—(A)a description of the audits conducted under subsection (a) with respect to each facility of the Department;(B)an assessment of how the Department strengthened oversight of the scheduling of appointments and management of consultations at that facility as a result of those audits;(C)an assessment of how those audits informed the national policy of the Department with respect to the scheduling of appointments and management of consultations; and(D)a description of any remediation plans to address issues raised by those audits that were completed.4.Administration of non-Department of Veterans Affairs health care(a)Certification of proper administration(1)Review(A)In generalThe Secretary of Veterans Affairs shall conduct a review of the staffing, training, and other requirements necessary to administer section 101 of the Veterans Access, Choice, and Accountability Act of 2014 (Public Law 113–146; 38 U.S.C. 1701 note), section 1703 of title 38, United States Code (as in effect on the date specified in section 101(b) of the Caring for Our Veterans Act of 2018 (title I of Public Law 115–182)), and any other community care program of the Department of Veterans Affairs.(B)ElementsThe review conducted under paragraph (1) shall include, with respect to each medical facility of the Department—(i)an assessment of the type of positions required to be staffed at the medical facility;(ii)the number of such positions authorized;(iii)the number of such positions filled; and(iv)the number of additional such positions required to be authorized.(2)CertificationNot later than 180 days after the date of the enactment of this Act, and every 180 days thereafter, the Secretary of Veterans Affairs shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives the results of the review conducted under paragraph (1), including a certification that all staffing, training, and other requirements described in paragraph (1)(A) are fulfilled.(b)Scheduling of appointments(1)In generalThe Secretary shall be responsible for ensuring that appointments for health care from non-Department health care providers under the laws administered by the Secretary are scheduled.(2)Timeliness goalsNot later than 30 days after the date of the enactment of this Act, the Secretary shall establish timeliness goals for each step in scheduling an appointment for health care from a non-Department health care provider set forth under subparagraphs (A) through (F) of paragraph (3).(3)Measurement of timeliness for each facilityNot later than 120 days after the date of the enactment of this Act, the Secretary shall measure, for each medical facility of the Department, the time it takes from the date that a clinician of the Department determines that a veteran requires care from a non-Department health care provider to each of the following:(A)The date that the referral for care is sent to the non-Department health care provider.(B)The date that the non-Department health care provider accepts the referral.(C)The date that the appointment with the non-Department health care provider is made.(D)The date that the appointment with the non-Department health care provider occurs.(E)The date that the referral to the non-Department health care provider is completed.(F)Any other step that the Secretary determines necessary to measure.(4)Publication of data(A)In generalNot later than one year after the date of the enactment of this Act, the Secretary shall publish the data measured under paragraph (3), disaggregated by medical facility, on a publicly available Internet website of the Department.(B)UpdateNot less frequently than biweekly, the Secretary shall update the data published under subparagraph (A).(c)Comptroller General report(1)ReviewBeginning not later than one year after the date of the enactment of this Act, the Comptroller General of the United States shall review compliance by the Secretary with the requirements of this section, including a review of the validity and reliability of data published by the Secretary under subsection (b)(4).(2)CompletionNot later than three years after the date of the enactment of this Act, the Comptroller General shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives the results of the review conducted under paragraph (1).5.Requests for mobile deployment teams by directors of medical centers of Department of Veterans
 Affairs(a)In generalA director of a medical center of the Department of Veterans Affairs shall request from the Secretary of Veterans Affairs a mobile deployment team under the pilot program established under section 402 of the VA MISSION Act of 2018 (Public Law 115–182) if requirements of the Department under sections 2 and 4 have not been met with respect to a facility under the jurisdiction of the director.(b)ReportNot less frequently than once every 180 days, the Secretary shall submit to the appropriate committees of Congress a report setting forth each request under subsection (a) during the period covered by the report, including an explanation of why a mobile deployment team was or was not provided, as the case may be.(c)Appropriate committees of congress definedIn this section, the term appropriate committees of Congress means—(1)the Committee on Veterans’ Affairs and the Committee on Appropriations of the Senate; and(2)the Committee on Veterans’ Affairs and the Committee on Appropriations of the House of Representatives.6.Examination of health care consultation and scheduling positions of Department of Veterans Affairs(a)Proper grading of consultation and scheduling positions(1)In generalThe Secretary of Veterans Affairs shall conduct an examination of health care positions of the Department of Veterans Affairs to determine whether health care positions involved in the consultation and scheduling processes are appropriately graded.(2)ConsultationIn conducting the examination under paragraph (1), the Secretary shall consult with health care staffing experts in the Federal Government and the private sector.(3)Submittal to CongressNot later than 120 days after the date of the enactment of this Act, the Secretary shall submit to the appropriate committees of Congress the results of the examination conducted under paragraph (1).(b)Review of onboarding processNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit to the appropriate committees of Congress—(1)a review of the onboarding process of individuals in health care positions described in subsection (a), including how long it takes to hire those individuals; and(2)a description of any changes that the Secretary has made or plans to make to improve that process.(c)Appropriate committees of Congress definedIn this section, the term appropriate committees of Congress means—(1)the Committee on Veterans’ Affairs and the Committee on Appropriations of the Senate; and(2)the Committee on Veterans’ Affairs and the Committee on Appropriations of the House of Representatives.1.Short titleThis Act may be cited as the Accountability in Department of Veterans Affairs Scheduling and Consult Management Act .2.Process and requirements for scheduling appointments for health care from Department of Veterans Affairs(a)Process and requirements(1)In generalNot later than 60 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall—(A)establish a process and requirements for scheduling appointments for health care from the Department of Veterans Affairs; and(B)submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a description of such process and requirements. (2)Elements of descriptionThe description of the process and requirements for scheduling appointments for health care from the Department required to be submitted under paragraph (1)(B) shall include—(A)information on how such process and requirements take into account the access standards established under section 1703B of title 38, United States Code; and(B)the maximum number of days allowed to complete each step of such process.(3)Periodic revision(A)In generalThe Secretary may revise the process and requirements required under paragraph (1) as the Secretary considers necessary. (B)Submittal to CongressNot later than 30 days before revising the process and requirements under subparagraph (A), the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a description of such revised process and requirements, including a description of any modifications to the certification and training under subsection (b). (b)Certification and training on process and requirements(1)CertificationNot later than one year after the date of the enactment of this Act, the Secretary shall require individuals involved in the scheduling of appointments for health care from the Department, including schedulers, clinical coordinators, and supervisors, to certify to the Secretary that the individual understands the process and requirements established under subsection (a), including the maximum number of days allowed to complete each step of such process. (2)New employeesThe Secretary shall require all employees hired by the Department on or after the date of the enactment of this Act who are to be involved in the scheduling of appointments for health care from the Department—(A)to undergo training on the process and requirements established under subsection (a) as part of training for the position for which they have been hired; and(B)to make the certification to the Secretary required under paragraph (1). (c)Method to monitor compliance(1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary shall establish or maintain a method or tool—(A)to enable monitoring of the compliance of the Department with the process and requirements established under subsection (a), including compliance with policies of the Department relating to the maximum number of days allowed to complete each step of such process; and(B)to ensure that each medical facility of the Department complies with such process and requirements.(2)Use throughout Department(A)In generalThe Secretary shall require each medical facility of the Department to use the method or tool described in paragraph (1). (B)ReportNot later than one year after the date of the enactment of this Act, the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report indicating whether each medical facility of the Department is using the method or tool described in paragraph (1). (d)Comptroller General reportNot later than two years after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on the compliance of the Secretary with the requirements of this section. 3.Audits regarding scheduling of appointments and management of consultations for health care from Department of Veterans Affairs(a)In generalNot later than each of one year and two years after the date of the enactment of this Act, the Secretary of Veterans Affairs shall provide for the conduct of a facility-level audit of the scheduling of appointments and the management of consultations for health care under the laws administered by the Secretary.(b)Application(1)First auditThe first audit required under subsection (a) shall apply to each medical facility of the Department of Veterans Affairs.(2)Second auditThe second audit required under subsection (a) shall apply to only those medical facilities of the Department that did not fare well in the first audit and are in need of corrective action, as determined by the Secretary.(c)ElementsEach audit conducted under subsection (a) shall include the following: (1)With respect to each medical center of the Department covered by the audit, an assessment of any scheduling or consultation management issues at that medical center, including the following: (A)An assessment of noncompliance with policies of the Veterans Health Administration relating to scheduling appointments and managing consultations. (B)An assessment of the extent to which appointments or consultations are not timely processed. (C)A description of any backlogs in appointments or consultations that are awaiting action. (D)An assessment of whether consultations are appropriately processed. (E)Data with respect to consultations as follows:(i)Consultations that were scheduled within the request window. (ii)Duplicate consultation requests.(iii)Consultations that were discontinued.(iv)Delays in consultations.(v)Consultations that were not properly closed or discontinued, including a description of remediation attempts. (F)A review for accuracy with respect to consultation management as follows: (i)A review of the accuracy of the type of service, either administrative or clinical, that is inputted in the electronic health record. (ii)A review of the accuracy of the type of consultation setting, either impatient or outpatient, that is inputted in the electronic health record. (iii)A review of the appropriateness of the level of urgency of the consultation that is inputted in the electronic health record. (iv)A review of any delayed or unresolved consultations. (2)An identification of such recommendations for corrective action as the Secretary considers necessary, including additional training, increased personnel, and other resources. (3)A certification that the director of each medical center of the Department covered by the audit is in compliance with the process and requirements established under section 2(a) and such other requirements relating to the scheduling of appointments and management of consultations as the Secretary considers appropriate. (4)With respect to referrals for health care between health care providers or facilities of the Department, a measurement of, for each medical facility of the Department covered by the audit, the time it takes from the date that a clinician of the Department determines that a veteran requires care from another health care provider or facility to each of the following: (A)The date that the referral for care is sent to the other health care provider or facility. (B)The date that the other health care provider or facility accepts the referral. (C)The date that the appointment with the other health care provider or at the other facility is made. (D)The date of the appointment with the other health care provider or at the other facility. (E)Any other step that the Secretary determines necessary to measure. (d)Conduct of audit by third partyEach audit conducted under subsection (a) with respect to a medical facility of the Department shall be conducted by an individual or entity that is not affiliated with the facility. (e)Transmittal to VHAEach audit conducted under subsection (a) shall be transmitted to the Under Secretary for Health of the Department so that the Under Secretary can— (1)strengthen oversight of the scheduling of appointments and management of consultations throughout the Department; (2)monitor national policy on such scheduling and management; and (3)develop a remediation plan to address issues uncovered by those audits. (f)Annual report(1)In generalNot later than December 31 of each year in which an audit is conducted under subsection (a), the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on the audit conducted during that year. (2)ElementsThe Secretary shall include in each report required by paragraph (1)— (A)a description of the audits conducted under subsection (a) with respect to each facility of the Department covered by such audits; (B)an assessment of how the Department strengthened oversight of the scheduling of appointments and management of consultations at that facility as a result of those audits; (C)an assessment of how those audits informed the national policy of the Department with respect to the scheduling of appointments and management of consultations; and (D)a description of any remediation plans to address issues raised by those audits that were completed.4.Administration of non-Department of Veterans Affairs health care(a)Certification of proper administration of non-Department care(1)Review(A)In generalThe Secretary of Veterans Affairs shall conduct a review of the staffing, training, and other requirements necessary to administer section 1703 of title 38, United States Code.(B)ElementsThe review conducted under subparagraph (A) shall include, with respect to each medical facility of the Department— (i)an assessment of the type of positions required to be staffed at the medical facility; (ii)the number of such positions authorized; (iii)the number of such positions filled; and (iv)the number of additional such positions required to be authorized. (2)Submittal to CongressNot later than 180 days after the date of the enactment of this Act, and every 180 days thereafter, the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives—(A)the results of the review conducted under paragraph (1); and(B)a certification that the Secretary has established all staffing, training, and other requirements required to be reviewed under such paragraph. (b)Scheduling of appointments(1)In generalThe Secretary shall be responsible for ensuring that appointments for health care from non-Department of Veterans Affairs health care providers under section 1703 of title 38, United States Code, are scheduled. (2)Timeliness goalsNot later than 30 days after the date of the enactment of this Act, the Secretary shall establish timeliness goals for each step in scheduling an appointment for health care from a non-Department health care provider set forth under subparagraphs (A) through (F) of paragraph (3). (3)Measurement of timeliness for each facilityNot later than 120 days after the date of the enactment of this Act, the Secretary shall measure, for each medical facility of the Department, the time it takes from the date that a clinician of the Department determines that a veteran requires care, or a veteran presents to the Department requesting care, from a non-Department health care provider to each of the following: (A)The date that the referral for care is sent to a non-Department health care provider. (B)The date that a non-Department health care provider accepts the referral. (C)The date that the referral to a non-Department health care provider is completed. (D)The date that an appointment with a non-Department health care provider is made. (E)The date that an appointment with a non-Department health care provider occurs. (F)Any other step that the Secretary determines necessary to measure. (4)Publication of data(A)In generalNot later than one year after the date of the enactment of this Act, the Secretary shall publish the data measured under paragraph (3), disaggregated by medical facility, on a publicly available website of the Department. (B)UpdateNot less frequently than biweekly, the Secretary shall update the data published under subparagraph (A).(5)Method To monitor complianceNot later than 180 days after the date of the enactment of this Act, the Secretary shall establish or maintain a method or tool—(A)to enable monitoring of compliance by each medical facility of the Department with the timeliness goals established under paragraph (2); and(B)to ensure that each medical facility of the Department complies such timeliness goals. (c)Comptroller General report(1)ReviewBeginning not later than one year after the date of the enactment of this Act, the Comptroller General of the United States shall review compliance by the Secretary with the requirements of this section, including a review of the validity and reliability of data published by the Secretary under subsection (b)(4). (2)ReportNot later than three years after the date of the enactment of this Act, the Comptroller General shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives the results of the review conducted under paragraph (1). 5.Examination of health care consultation and scheduling positions of Department of Veterans Affairs(a)Proper grading of consultation and scheduling positions(1)In generalThe Secretary of Veterans Affairs shall conduct an examination of health care positions of the Department of Veterans Affairs to determine whether health care positions involved in the consultation and scheduling processes are appropriately graded. (2)ConsultationIn conducting the examination under paragraph (1), the Secretary shall consult with health care staffing experts in the Federal Government and the private sector. (3)Submittal to CongressNot later than 120 days after the date of the enactment of this Act, the Secretary shall submit to the appropriate committees of Congress the results of the examination conducted under paragraph (1). (b)Review of onboarding processNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit to the appropriate committees of Congress—(1)a review of the onboarding process of individuals in health care positions described in subsection (a), including how long it takes to hire those individuals; and (2)a description of any changes that the Secretary has made or plans to make to improve that process. (c)Appropriate committees of Congress definedIn this section, the term appropriate committees of Congress means— (1)the Committee on Veterans’ Affairs and the Committee on Appropriations of the Senate; and (2)the Committee on Veterans’ Affairs and the Committee on Appropriations of the House of Representatives. September 15, 2020Reported with an amendment